DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-19-2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-4 10, 13-16 19, 22, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751).

Regarding claims 1, 13, 22, 28, and 29, Kim discloses (Figs. 1-3) an image forming apparatus (as shown in Fig. 1; par. [0028]) comprising:
a rotatable image bearing member 44 [0032]; and
a charge removing unit 80 [0040] configured to emit light onto a surface of the image bearing member 44 for removing charge on the surface of the image bearing member 44 [0040], the charge removing unit 80 including a light source 81 [0040] configured to emit the light [0040], and
a light guide 82 [0040] that is configured to guide the light to irradiate the surface of the image bearing member 44 with the light [0040], and has a cylindrical shape (as shown in Figs. 2A and 2B) extending in an axial direction of the image bearing member 44 (as shown in Fig. 3), and a Fresnel portion 84 ([0048]; see Fig. 3) dispersing the light for irradiating the image bearing member 44 ([0048]; see Fig. 3), wherein the light guide 82 includes a first end portion (which receives the light, left side in Fig. 3) and a second end portion (with the re-reflecting portion 86, right side in Fig. 3; [0050]) in a longitudinal direction of the light guide 82 (as shown in Fig. 3), and the first end portion is an end portion to which the light emitted by the light source 81 is introduced (left side in Fig. 3), and
wherein the second end portion (right side in Fig. 3) is an end portion on an opposite side of the first end portion in the longitudinal direction of the light guide 82 (as shown in Fig. 
Regarding claims 13 and 29, Kim further discloses the another end portion includes a first inclined surface 86a (as shown in Figs. 2B and 3) and a second inclined surface 86a (opposite to the first: see Figs. 2B and 3) inclining in such a manner that a width in a widthwise direction orthogonal to the longitudinal direction becomes narrower toward an end surface of the light guide in the longitudinal direction of the light guide (as shown in Figs. 2B and 3), and wherein the first inclined surface 86a and the second inclined surface 86a (opposite to the first: see Figs. 2B and 3) are arranged to face each other in the widthwise direction (as shown in Figs. 2B and 3).
Regarding claim 22, Kim further discloses the light guide 82 is configured to guide the light entering from the first end portion (left side in Fig. 3) and going straight toward the second end portion (right side, see Fig. 3), and to guide light reflected by the second end portion straight toward the first end portion (i.e. at least a portion of the light reflected by the re-reflecting portion 86 will travel straight back, especially when the angle is 45°: see Fig. 3 and [0051]).
Regarding claims 28 and 29, Kim further discloses a cartridge 40 [0034] comprising: a rotatable image bearing member 44 [0034], the light guide 82 [0040], etc. (see above).
Regarding claims 1, 13, 22, 28, and 29, Kim does not disclose a width in a direction perpendicular to the longitudinal direction of the light guide of the Fresnel portion gradually increases from a center portion of the light guide toward the second end portion, and when an 
Nishimura discloses (Figs. 6A and 6B) a width “W” [0098] in a direction perpendicular to the longitudinal direction of the light guide of the Fresnel portion 1212c (Fig. 6B) gradually increases from a center portion (i.e. at the point in the center portion of 1212c shown in Fig. 6B) of the light guide toward the second end portion (as shown in Fig. 6B), and when an end portion of the Fresnel portion on the side of the second end portion in the longitudinal direction of the light guide is defined as a third end portion (i.e. the right end in Fig. 6B), the width “W” of the Fresnel portion in the direction orthogonal to the longitudinal direction of the light guide in the third end portion (i.e. the right end in Fig. 6B) is widest among the Fresnel portion provided in the light guide (Fig. 6B shows that the right end is the widest part of the width “W” of the Fresnel portion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that a width in a direction perpendicular to the longitudinal direction of the light guide of the Fresnel portion gradually increases from a center portion of the light guide toward the second end portion, and when an end portion of the Fresnel portion on the side of the second end portion in the longitudinal direction of the light guide is defined as a third end portion, the width of the Fresnel portion in the direction orthogonal to the longitudinal direction of the light guide in the third end portion is widest among the Fresnel portion provided in the light guide, as taught by Nishimura.


Regarding claim 3, Kim discloses (Figs. 1-3) the inclined surface includes a first inclined surface 86a (as shown in Figs. 2B and 3), and a second inclined surface 86a (opposite to the first: see Figs. 2B and 3) facing the first inclined surface in a widthwise direction orthogonal to the longitudinal direction (as shown in Figs. 2B and 3).

Regarding claims 10 and 19, Kim discloses (Figs. 1-3) a cartridge 40 [0034] detachably attached to an apparatus main body [0034], wherein the cartridge 40 includes the light guide 82 [0040] and the image bearing member 44 [0034].

Regarding claims 4 and 14-16, Kim discloses (Figs. 1-3) in the widthwise direction of the light guide, an angle A formed by a line segment intersecting with the first inclined surface and the second inclined surface (a vertical line in Fig. 3 which intersects the top and bottom surfaces 86a), and the first inclined surface, and an angle B formed by the line segment and the second inclined surface satisfy ranges (i.e. 42-48°: see par. [0051]).
Kim does not disclose that the angles A and B satisfy ranges defined as 43° < A < 90° and 43° < B < 90° (and regarding claims 15 and 16, that A and B satisfy ranges defined as 43° < A < 47° and 43° < B < 47°).
However, it would be obvious to optimize the overlapping range through routine experimentation.  See MPEP 2144.05(I) and (II).


Regarding claims 30-34, Kim does not disclose the width of an end portion of the Fresnel portion in the vicinity of the second end portion is the widest of the Fresnel portion.
Nishimura discloses (Figs. 4A and 4B) the width “w” [0096] of an end portion of the Fresnel portion 112c in the vicinity of the second end portion (right side in Fig. 4) is the widest of the Fresnel portion 112c (of the reflecting portion “X3” - as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the width of an end portion of the Fresnel portion in the vicinity of the second end portion is the widest of the Fresnel portion, as taught by Nishimura.
Such a modification would improve the uniformity of the light emitted by the light guide (Nishimura: [0098]). 

Claims 8, 17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751), and further in view of Abe et al. (U.S. Pub. 2015/02772359).


Abe discloses (Figs. 5 and 8) a second light guide (either the part 70: [0109]-[0110]; or the lens 99: [0139]) configured to introduce the light to a first light guide 71 [0109] being the light guide, wherein the second light guide 70/99 is provided between the first light guide 71 and the light source 98 (as shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device to include a second light guide configured to introduce the light to a first light guide being the light guide, wherein the second light guide is provided between the first light guide and the light source, as taught by Abe.
Such a modification would prevent contamination of the light source, and provide better positioning between the light source and light guide (Abe: [0009]-[0012]).
Regarding claim 25, Kim discloses (Figs. 1-3) a cartridge 40 [0034] detachably attached to an apparatus main body [0034], wherein the cartridge 40 includes the light guide 82 [0040] and the image bearing member 44 [0034].

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751), and further in view of Tanaka et al. (U.S. Pub. 2010/0080623).


Regarding claims 9, 18, and 24, Kim is applied as above, and discloses an apparatus main body (as shown in Fig. 1).
Kim does not disclose a movable member configured to move between an internal position on an inside of the apparatus main body, and an external position on an outside of the apparatus main body, in a state of supporting a cartridge including the image bearing member, wherein the light guide is included in the movable member.
Tanaka discloses (Figs. 4A-6) a movable member 35 (drawer: [0053]) configured to move between an internal position on an inside of the apparatus main body (as shown in Fig. 4A), and an external position on an outside of the apparatus main body (as shown in Figs. 4B/5A), in a state of supporting a cartridge “P” [0037]  including the image bearing member (as shown in Figs. 4B/5A), wherein the light guide 61 [0061] is included in the movable member 35 [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device to include a movable member configured to move between an internal position on an inside of the apparatus main body, and an external position on an outside of the apparatus main body, in a state of supporting a cartridge including the image bearing member, wherein the light guide is included in the movable member, as taught by Tanaka.
.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751), and further in view of Tokudome et al. (U.S. Pub. 2017/0075248).
Also, claim 26 is rejected under as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751), and further in view of Abe et al. (U.S. Pub. 2015/02772359), and further in view of Tokudome et al. (U.S. Pub. 2017/0075248).

Regarding claims 11, 20, and 26, Kim is applied as above, and discloses (Fig. 1) a development member 43 [0034] configured to supply developer to the surface of the image bearing member 44 [0034]; and a transfer member 51 [0037] configured to transfer the developer supplied by the development member 43, onto a transfer target material [0037].
Kim does not disclose the development member collects developer remaining on the image bearing member without being transferred onto the transfer target material.
Tokudome discloses (Fig. 1) the development member collects developer remaining on the image bearing member without being transferred onto the transfer target material (i.e. is a “cleanerless” system: see pars. [0055]-[0056] and [0060]).
Since the art recognizes that Tokudome’s cleanerless device is an equivalent of Kim’s, and known for the same purpose of developing toner images on a sheet, it would have been .

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751), and further in view of Tokudome et al. (U.S. Pub. 2017/0075248), and further in view of Shimizu et al. (U.S. Pub. 2001/0031149).
Also, claim 27 is rejected under as being unpatentable over Kim et al. (U.S. Pub. 2010/0183333) in view of Nishimura et al. (U.S. Pub. 2006/0060751), and further in view of Abe et al. (U.S. Pub. 2015/02772359), and further in view of Tokudome et al. (U.S. Pub. 2017/0075248), and further in view of Shimizu et al. (U.S. Pub. 2001/0031149).

Regarding claims 12, 21, and 27, Kim is applied as above, but does not disclose the developer is single-component developer.
Shimizu discloses the developer is single-component developer [0099].
Since the art recognizes that using a single-component developer (as in Shimizu) is an equivalent to Kim, and known for the same purpose of developing toner images on a sheet, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the developer is single-component developer, as taught by Shimizu.  See MPEP 2144.06(II).

Response to Arguments
Applicant's arguments filed 10-25-2021 have been fully considered but they are not persuasive.  Although the examiner agrees that it is unclear from Figs. 4A/4B of Nishimura that the width on the right side is the widest in the Fresnel portion, another embodiment disclosed in Nishimura (Figs. 6A/6B) shows that the width “W” of the Fresnel portion in the direction orthogonal to the longitudinal direction of the light guide in the third end portion (i.e. the right end in Fig. 6B) is widest among the Fresnel portion provided in the light guide (Fig. 6B shows that the right end is the widest part of the width “W” of the Fresnel portion).  Also, Applicant’s attention is directed to the cited art below (i.e. Yokomori and Wu), which also disclose the claimed limitations that the third end of the Fresnel portion is the widest part of the Fresnel portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yokomori et al. (U.S. Pub. 2002/0081126) discloses that the third end (left side: Fig. 8) of the Fresnel portion is the widest part of the Fresnel portion (as shown in Fig. 8).
Wu et al. (U.S. Pub. 2003/0210557) discloses that the third end (right side: Fig. 6) of the Fresnel portion is the widest part of the Fresnel portion (as shown in Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852